Citation Nr: 0112152	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed polyps.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1973 to August 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board at the RO in February 2001.  



REMAND

The veteran contends that he has current disability 
manifested by rectal polyps that were aggravated during 
service.  

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

A careful review of the veteran's service medical records 
shows that the veteran was treated in May 1975 for complaints 
of blood in his stool.  At that time, the veteran indicated 
that he had had blood in his stool for the "past couple of 
years."  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in February 2001 that he 
noticed bleeding in his stool, itching and burning right 
around the time he went into service.  

The veteran also testified that he was treated for rectal 
polyps shortly after discharge at the Ryerson Street Clinic - 
which used to be part of the VA medical facility.  

In April 2000 correspondence to the RO, the Chief of Health 
Administration Services at the Brooklyn VAMC indicated that a 
thorough search was conducted and that the veteran's chart 
was not available.  However, the Board notes that the veteran 
reported having received treatment from VA since 1977 in his 
initial application for compensation benefits in 1982.  

Significantly, the veteran also noted having had bleeding 
from the rectal area following a previous operation in 
connection with a VA examination in 1982.  The examination 
noted the presence of internal hemorrhoids.  It was recorded 
for clinical purposes at that time that he had had rectal 
surgery on an outpatient basis at that facility in January 
1982.  Clinical records referable to VA outpatient treatment 
have not been associated with the claims folder.  

Given the nature of the assertions by the veteran in this 
case, he should be asked to submit competent evidence to 
support his claim.  All VA treatment records should be 
obtained in this regard.  A VA examination also should be 
performed in order to determine the nature and likely 
etiology of the claimed polyps.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed polyps since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Copies of all VA treatment records must 
be obtained for review.  

2.  The veteran also should be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed rectal 
polyps.  All indicated studies should 
performed in this regard.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
elicit from the veteran and record a 
complete medical history referable to the 
claimed polyps.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to whether the veteran has 
current rectal disability due to polyps 
or other disease or injury that was 
incurred in or aggravated by service.  

3.  The RO must undertake appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  Then, 
if any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




